Title: James Madison to Samuel L. Southard, 7 February 1834
From: Madison, James
To: Southard, Samuel L.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Feby. 7, 1834.
                            
                        
                         
                        J. Madison, with his respects & regards to Mr. Southard, thanks him for the copy of his speech delivered in the
                            Senate on the 8th. of January. It will justly be classed with the most distinguished on the most interesting subject under
                            discussion.
                        
                            
                                
                            
                        
                    